Jacob Jesson plaint. agt Edward Bushell junior Deft in an action of the case for not drawing bills of Exca to the value of two hundred pounds upon mr Scott & mr Ralph Lane merchts in Barbados payable Forty two dayes after sight unto sd Jesson or assignes in good Merca Muscovadoes such as shalbee to the acceptance of sd Jesson or order at ten Shillings six pence per hundred accounting one hundred & twelue pounds suttle to a hundred to bee delivered aboard any vessell or vessells in the Rhode of Barbados in sufficient caske most hogsheads & the rest butts well filled cleere of all custom & other charge whatsoever as per an agreement under the hand of sd Bushell may more fully appeare, to the damage of sd Jesson One hundred & Eighty pounds mony or thereabouts with all other due damages according to attachmt dat. January. 14° 1675. . . . [361] The Jury . . . founde for the Deft costs of Court.